FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D18-3533
                 _____________________________

SAKINAH TARAJEE JACKSON,
Former Wife,

    Appellant/Cross-Appellee,

    v.

BARRY CHRISTOPHER JACKSON,
Former Husband,

    Appellee/Cross-Appellant.
                _____________________________


On appeal from the Circuit Court for Okaloosa County.
John Jay Gontarek, Judge.

                           July 9, 2019


PER CURIAM.

     The former wife raises six issues on appeal from the trial
court’s final order on her petition for dissolution of marriage, her
petition for relocation with the minor children, and the former
husband’s petition for dissolution of marriage. The former
husband filed a cross-appeal and raises four issues. We find no
error in the trial court’s rulings on time-sharing, parental
responsibility, and denying the former wife’s petition for
relocation. Because we find that the trial court’s determination of
the former wife’s income is not supported by competent,
substantial evidence, we are compelled to reverse the trial court’s
rulings with regards to child support, alimony, attorney’s fees and
costs, and the determination that the award of child support
should not be secured by life insurance.

     When calculating the former wife’s monthly income, the trial
court included $3750 per month in gross salary, in addition to the
income the former wife received from retirement and disability.
But at the time of the hearing, the former wife was unemployed,
and the only record support for the $3750 salary amount is a
worksheet imputing to the former wife an annual income of
$40,000. The inclusion of the $3750 amount in the calculation of
the former wife's income is confounding because the trial court
found that the former wife was not underemployed and that no
income should be imputed. Because an error in calculating the
former wife's income may have contributed to the denial of the
former wife’s requests for alimony and attorney’s fees and costs,
we reverse and remand for the trial court to reconsider those
issues. We affirm all other issues raised by the former wife in her
appeal.

     In the cross-appeal, the former husband also challenges the
trial court's findings regarding the former wife's income, arguing
that the trial court erred by not imputing income to the former
wife. In one paragraph of the final judgment, the court found that
the former wife was not voluntarily unemployed and declined to
impute income to her. But later, when the trial court concluded
that the former wife did not need alimony, the court found that the
former wife was voluntarily unemployed.           Based on these
inconsistent findings on whether the wife was voluntarily
unemployed, coupled with the inclusion of the $3750 gross salary
amount in the calculation of the former wife's monthly income, it
is unclear whether the court intended to impute income to the
former wife. Thus, we reverse for the trial court to determine
whether the former wife was voluntarily unemployed and to make
the appropriate findings to support any imputation of income.

    The former husband also argues that the trial court erred
when it computed child support by not including the former wife’s
non-taxed disability and reemployment assistance payments as
part of her income. Because the Legislature has required trial
courts to consider disability and reemployment assistance
payments as part of a party’s income for child support, the trial

                                2
court erred when it failed to include those payments as part of the
former wife’s income. See § 61.30(2)(a), Fla. Stat. (2018).

     In his cross-appeal, the former husband also argues that the
trial court erred when it failed to order the former wife to repay
him for the extra child support he paid. Because the trial court
failed to address this issue in its final judgment, we remand this
issue back to the trial court for it to consider whether the
recoupment of child support would be equitable. See Wooten v.
Wooten, 510 So. 2d 1033, 1034-35 (Fla. 2d DCA 1987) (remanding
the case back to the trial court to determine if the recoupment of
overpayment in child support would be equitable).

     In his last issue, the former husband argues that the trial
court erred when it determined that the former wife should not
have to secure her child support obligation with a life insurance
policy. Because we are reversing the trial court’s award of child
support, we are compelled to remand this issue to the trial court
for it to consider whether there are special circumstances that
require the former wife to secure the award of child support.

    AFFIRMED in part, REVERSED in part, and REMANDED.

ROBERTS, ROWE, and KELSEY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Tonya Holman, Shalimar, and Clark H. Henderson of Henderson
Law Firm, P.A., Shalimar, for Appellant/Cross-Appellee.

Tonya Collins Petermann and Stephanie N. Greaves of Tonya C.
Petermann, P.A., Fort Walton Beach, for Appellee/Cross-
Appellant.




                                3